MbewxN, J.:
The plaintiff claims that the condition in the deed from Selleck to the society, was forfeited by the conveyance to the defendant; that such conveyance operated as a breach, and the title reverted to the plaintiff. This proposition is placed on two grounds: First, that by the terms of the original grant, the fee of the land passed to the grantee, limited, however, to the sole use of said Methodist Protestant Church for worship, and when the said grantee ceased so to use the land, or alienated the same, the land reverted; second, that the sale of the church operated as a sale of the seats, within the meaning of the condition, and therefore constituted a breach.
The deed does not, in terms, limit the use to that particular corporation, or to that particular denomination of Christians, or even to church purposes. As matter of recital, it is said to be designed for church purposes, and then it is provided that the seats therein shall be free. An agreement is made as to the free use of the seats, but none as to what corporation shall control, or what doctrine ■ shall be promulgated. Conditions in grants are not favored in law, and hence must be clearly expressed. (Craig v. Wells, 11 N. Y., 315.) They are construed strictly (4 Kent, 130), and must not depend upon inference or recital. (2 Bacon’s Abridgment, 280.)
*553In the present case the grant is to the party of the second part, their successors and assigns. This, together with the absence of any words in terms restricting a conveyance, leads me to conclude that there is no restriction upon the conveyance by the society of their interest in the land. If, however, they did convey, it must be upon the same condition as to free seats as they held it. Their deed to the defendant does in fact contain the condition. The defendant stands simply in the place of the corporation. Neither they nor he has sold or leased the pews as such.
The plaintiff claims, however, that the conveyance of the property to defendant is tantamount to a sale of the pews, and therefore a forfeiture. This might perhaps be so, if the sale had not been subject to the same condition. As it was so expressly made subject, I cannot see how the object of the condition was expressly or impliedly destroyed. Thus far, nothing has been done to prevent the free occupancy of the seats, or to convert the property to some other use. There is nothing in the deed to prevent an individual from owning the fee, and there is nothing in the law to prevent an individual from owning a church and carrying on public worship. The original grantor, by her own act, separated the ownership of the fee from the free use of the pews, and I cannot see how a subsequent conveyance in the same form will merge them and destroy the effect of the condition. The pews could be leased and used entirely separate from the fee. (Trustees v. Bigelow, 16 Wendell, 28; Shaw v. Beveridge, 3 Hill, 26.) The doctrine of reversion on abandonment by corporations, does not apply here. The society had the fee, subject to the condition, and it could convey the same that it held, although, upon a dissolution before conveyance, there might have been a reverter. (Nicoll v. N. Y. and Erie R. R. Co., 12 N. Y., 121, 129.)
My opinion therefore is, that no breach of the condition was shown.
Judgment should be reversed, and a new trial granted, costs to abide event.
Present — Smith, P. J., Gilbert and MerwiN, JJ.
Ordered accordingly.